Citation Nr: 0824400	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  05-26 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
under 38 U.S.C.A. § 1310 including service connection for the 
cause of the veteran's death. 

2.  Entitlement to Dependency and Indemnity Compensation 
under 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's daughter
ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
October 1945 and from February 1946 to October 1947. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for the cause of the veteran's death and 
entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318. 

The appellant testified before the Board sitting at the RO in 
May 2008.  A transcript of the hearing is associated with the 
claims file. 

The Board notes that the appellant was denied a death pension 
in June 2005.  As noted by the RO at that time, the Board 
reminds the appellant that she may reapply for the pension if 
her income decreases or her medical payments increase.  
Furthermore, the maximum limit is adjusted annually, and 
information on the current limit is available from VA or her 
representative. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  




REMAND

In the opinion of the Board, additional development is 
necessary. 

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In correspondence in August 2003, June 2004, and in a Board 
hearing in May 2008, the appellant stated that the veteran 
experienced frequent panic attacks.  A VA mental health 
examiner in February 2001 noted that the veteran experienced 
panic attacks associated with his service-connected PTSD and 
with a nonservice-connected anxiety disorder.  The appellant 
contends that her husband's panic attacks were frequent and 
included respiratory distress.  Shortly before his death, the 
veteran received medical care at a private hospice and at a 
private hospital.  The attending physician at the hospital 
noted respiratory failure as the primary cause of death on 
the June [redacted], 2003 death certificate.  No records of treatment 
from either private facility have been obtained.  These 
records should be requested on remand provided that the 
appellant provides the necessary releases. 

The appellant contends that the veteran was a prisoner of 
war.  In reports of examination for PTSD, VA examiners noted 
the veteran's description of the circumstances of his 
detention by the enemy for several days on a contested 
battlefield.  Service personnel records showed that the 
veteran served with an infantry unit in combat in the 
European Theater of Operations in 1944 and 1945.  However, 
complete personnel and medical records were not recovered and 
were suspected of destruction in a fire.  The veteran was not 
listed among those known to have been held as prisoners of 
war.  Pursuant to 38 U.S.C.A. § 1318 (b) (3), benefits will 
be paid to a surviving spouse in the same manner as of the 
veteran's death were service connected if the veteran was a 
former POW who died after September 30, 1999, and the 
disability was continuous rated totally disabling for a 
period of not less than one year immediately preceding death.  

In this case, in a June 2004 letter, the National Personnel 
Records Center stated that no record was found to show that 
the veteran was a prisoner of war.  In a November 2004 
deferred rating decision, the RO acknowledged the lay 
statements in the file, noted that the veteran was "not on 
the POW list," and referred the issue to the POW Team for an 
administrative decision.  There is no administrative decision 
of record, and no indication that other resources such as the 
National Archives and Records Administration and other 
sources suggested in VA Manual M-21-MR, Chapter III, Section 
iii. 2.G.48-50 were consulted.  

Accordingly, the case is REMANDED for the following action:

1.  Review, after conducting any 
additional development suggested by VA 
Manual M-21-MR, Chapter III, Section iii. 
2.G.48-50, the veteran's POW status and 
provide an administrative decision as 
noted in the November 2004 deferred 
rating decision.  

2.  Request from the appellant the names 
and addresses of the private hospice, 
private hospital, and any private 
physicians who provided treatment for the 
veteran in the period of time leading up 
to his death in June 2003 and an 
authorization to obtain relevant medical 
treatment records.  Then make authorized 
requests and associate any records 
obtained with the claims file.  

3.  Then, readjudicate the claim for 
service connection for the cause of the 
veteran's death and entitlement to DIC 
under 38 U.S.C.A. §§ 1310 and 1318.  If 
the decisions remain adverse to the 
veteran, provide the veteran and her 
representative with a supplemental 
statement of the case and an opportunity 
to respond.  Thereafter, return the case 
to the Board as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. S. TOTH

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



